Citation Nr: 0518397	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  02-01 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for avascular necrosis 
of the right femoral head, status post core decompression, to 
include the propriety of the reduction of the veteran's 
evaluation from 30 percent disabling to 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel




INTRODUCTION

The veteran had active service from September 1993 to May 
1999.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision of the 
Detroit, Michigan Regional Office (RO) of the Department of 
Veterans Affairs (VA), in which a 30 percent evaluation 
assigned for the veteran's service-connected avascular 
necrosis of the right femoral head, status post core 
decompression, was reduced to 10 percent, effective February 
1, 2002.

The Board notes that the record does not reflect that the 
veteran has been provided the law and regulations applicable 
to consideration of the propriety of a reduction in benefits 
in any statement of the case or supplemental statement of the 
case issued to the veteran and his representative.  However, 
inasmuch as this issue is inextricably intertwined with the 
increased rating issue for consideration in this appeal, and 
in light of the favorable determination contained herein, the 
veteran is not adversely impacted by the Board's 
consideration of this matter at this time.  Bernard v. Brown, 
4 Vet.App. 384 (1993).  

The issue of an increased evaluation for avascular necrosis 
of the right femoral head, status post core decompression, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The evidence establishes that at the time of the August 
2001 proposal to reduce the veteran's 30 percent evaluation 
for avascular necrosis of the right femoral head, status post 
core decompression, and at the time of the November 2001, 
which effectuated that proposal, a 30 percent evaluation had 
not been in effect for five years.

2.  A comparison of the medical evidence which served as the 
basis for the initial award of the 30 percent evaluation, 
with the medical evidence upon which the rating reduction was 
based, does not reflect improvement in the veteran's service-
connected avascular necrosis of the right hip disability. 


CONCLUSION OF LAW

The criteria for restoration of a 30 percent evaluation for 
avascular necrosis of the right femoral head, status post 
core decompression, effective February 1, 2002, have been 
met.  38 U.S.C.A. §§ 5107, 5112 (West 2002); 38 C.F.R. §§ 
3.102, 3.105(e), 3.159, 3.344(c), 4.71a, Diagnostic Code 5255 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2004).

In this regard, the record does not reflect that the veteran 
was provided adequate VCCA notice with regard to the issue of 
the propriety of the reduction in the evaluation of his 
service-connected disability, including the evidence 
necessary to substantiate his claim and the division of 
responsibilities between the VA and the veteran for obtaining 
that evidence.  This is clearly contrary to VA statutes and 
regulations and the holdings of the United States Court of 
Appeals for Veterans Claims (Court) in Quartuccio v. 
Principi, 16 Vet. App. 183 (2003), Charles v. Principi, 16 
Vet. App. 370 (2002) and Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II).  However, the Board's decision in 
this case represents a complete grant of the benefit sought 
on appeal.  As such, the Board finds that any deficiency in 
the VCAA notice does not prejudice the veteran. Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In addition, the Board is 
satisfied that all relevant evidence has been obtained.  
Consequently, the case is ready for appellate review.

Factual Background

Private medical records dated from December 1999 to March 
2000 reveal that the veteran sought outpatient treatment, 
including a core decompression, for his avascular necrosis.

The veteran underwent VA examination of his right hip in 
March 2000.  He complained of constant right hip pain which 
increased with sitting more than one hour, walking more than 
one-half mile, and climbing two to three steps.  He described 
the pain as moderate to severe about 15 to 20 days a month.  
He remained able to do daily activities.  An examination of 
the right hip showed minimal tenderness, and no swelling or 
redness.  The examiner reported that the veteran's right hip 
joint movements were within normal limits.  Flexion was 120 
degrees, extension was 30 degrees, adduction was 25 degrees, 
abduction was 45 degrees, external rotation was 60 degrees, 
and internal rotation was 40 degrees.  It was noted that the 
veteran complained of right hip joint pain during the 
movements and that there was minimal shortening of the right 
lower extremity when compared to the left by 0.2 inches.  The 
examiner further indicated that there was no evidence of 
arthritis, and that the veteran was able to ambulate without 
any walking aid, but that his gait was limping and antalgic.  
Also, although the veteran was able to bend, he was not able 
to stoop, squat or arise from the squatting position.  The 
examiner diagnosed the veteran with right hip joint pain, 
secondary to avascular necrosis of the right femoral head.

The veteran underwent VA examination of his right hip again 
in August 2001.  The veteran complained of aching and pain in 
the right hip.  He also stated that long walking seemed to 
increase the pain.  The veteran indicated that he did not 
take any medications, except occasional Motrin.  A right hip 
examination revealed that there was a small surgical scar on 
the lateral side of the upper thigh.  His leg lengths were 
equal and alignment was normal.  Range of motion of the right 
hip revealed flexion of 105 degrees with complaint of pain in 
the groin, abduction of 40 degrees with complaint of pain in 
the hip, adduction of 20 degrees, internal rotation of 25 
degrees, and external rotation of 50 degrees without any 
pain.  The examiner diagnosed the veteran with a history of 
chronic pain in the right hip and status post core 
decompression of the right hip joint in February 2000.

Criteria and Analysis

Where a reduction in an evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance must be prepared setting forth 
all material facts and reasons.  In addition, the RO must 
notify the veteran that he has 60 days to present additional 
evidence showing that compensation should be continued at the 
present level.  38 C.F.R. § 3.105(e).  In this case, the RO 
satisfied these procedural requirements.

After completing the predetermination procedures specified in 
38 C.F.R. § 3.105(e), the RO must send the veteran written 
notice of the final action.  This notice must set forth the 
reasons for the action and the evidence upon which the action 
is based.  38 C.F.R. § 3.105(2).  Where a reduction of 
benefits is found warranted following consideration of any 
additional evidence submitted and the reduction was proposed 
under the provisions of 38 C.F.R. § 3.105(e), the effective 
date of the final action shall be the last day of the month 
in which a 60-day period from the date of notice to the 
beneficiary of the final action expires. 38 C.F.R. § 
3.105(2)(i).  The RO satisfied the requirements by allowing a 
60-day period to expire before assigning the reduction 
effective date.  

In the present case, the RO proposed to reduce the schedular 
rating for the veteran's service-connected right hip 
avascular necrosis to a 10 percent rating in an August 2001 
rating decision and the veteran was notified of such proposal 
in a September 2001 letter.  Subsequently, the RO actually 
reduced the rating for the service-connected right hip 
avascular necrosis to 10 percent in a November 2001 rating 
decision, effective from February 1, 2002, and the veteran 
was notified of such reduction in a November 2001 letter. As 
such, it appears the RO met the requirements of the 
regulation for setting the effective date of the reduction.

Inasmuch as the RO complied with the procedural requirements 
of 38 C.F.R. § 3.105(e) with respect to the issue of the 
effective date for the reduction, the question becomes 
whether the reduction was proper based on the applicable 
regulations. Under 38 C.F.R. § 3.344, sections (a) and (b) 
are to be applied in cases involving an evaluation that had 
continued at the same level for five years or more; section 
(c) is to be applied if the RO reduced an evaluation that had 
been in effect for less than five years.  In this case, in 
reducing the 30 percent evaluation assigned to the veteran's 
right hip avascular necrosis to 10 percent, the RO made such 
reduction in the November 2001 rating decision when the 
veteran's disability evaluation had been in effect for less 
than five years. Therefore, with regard to that particular 
reduction, section (c) is applicable.

The requirements for a reduction in the evaluation for 
disabilities in effect for five years or more are set forth 
at 38 C.F.R. § 3.344(a) and (b), which require that only 
evidence of sustained material improvement under the ordinary 
conditions of life, as shown by full and complete 
examinations, can justify a reduction; these provisions 
prohibit a reduction on the basis of a single examination.  
See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).  As well, 
this regulation provides that, with respect to other 
disabilities that are likely to improve, namely those for 
which evaluations have been in effect for less than five 
years, re-examinations disclosing improvement will warrant a 
rating reduction.  38 C.F.R. § 3.344(c).

As noted above, the provisions of 38 C.F.R. § 3.344(a) and 
(b) are inapplicable because the veteran's prior 30 percent 
disability evaluation had been in effect for less than five 
years at the time of the reduction.

The next question for the Board is whether the evidence of 
record at the time of the November 2001 rating reduction 
decision provided a basis for the rating reduction. At the 
time of this decision, the veteran's right hip avascular 
necrosis was evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5255 (impairment of the femur).  Under Diagnostic 
Code 5255, malunion of the femur with slight knee or hip 
disability warrants a 10 percent evaluation.  Malunion of the 
femur with moderate knee or hip disability warrants a 20 
percent evaluation.  Malunion of the femur with marked knee 
or hip disability warrants a 30 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5255 (2004).  

In comparing the medical evidence upon which the 30 percent 
evaluation was initially predicated with the evidence upon 
which the reduction to a 10 percent evaluation was based, the 
Board finds that improvement in the veteran's service-
connected avascular necrosis of the right hip disability was 
not shown at the time of the proposed reduction.  In this 
regard, the June 2000 grant of service connection, which 
assigned the initial 30 percent evaluation, was based, in 
part, on a March 2000 VA examination.  In this examination, 
the veteran complained of experiencing increased right hip 
pain with sitting more than an hour, walking more than 1/2 
mile, and climbing two or three steps.  The reported ranges 
of motion for the right hip were as follows:  flexion- 120 
degrees, extension- 30 degrees, adduction 25 degrees, 
abduction 45 degrees, external rotation- 60 degrees, and 
internal rotation- 40 degrees.  In comparison, the November 
2001 rating reduction was based, on an August 2001 VA 
examination report wherein the reported ranges of motion were 
as follows: flexion- 105 degrees, adduction 20 degrees, 
abduction 40 degrees, external rotation- 50 degrees, and 
internal rotation- 25 degrees.  As on examination in March 
2000, the veteran, on examination in August 2001 again 
complained of experiencing pain during range of motion 
movements, as well as aching and pain in the right hip that 
increased with long walks.

Thus, in comparing the March 2000 examination report clinical 
findings and the August 2001 examination report clinical 
findings, the Board does not find an improvement in the 
veteran's condition.  Rather, the Board finds that the 
veteran's condition, in fact, slightly worsened.  Further, 
the Board finds that the veteran's service-connected 
disability, from the time of service connection, to at least 
the time of reduction, met the criteria for a 30 percent 
evaluation under Diagnostic Code 5255.  Therefore, the Board 
concludes that as no improvement was shown in the veteran's 
service-connected right hip avascular disability in August 
2001, a reduction in the disability rating was not warranted 
and the reduction in the evaluation cannot be sustained.  See 
38 C.F.R. § 3.344(c).

In light of the evidence, the Board finds that the rating 
reduction for avascular necrosis of the right femoral head, 
status post core decompression, effective February 1, 2002, 
was not proper and that, accordingly, the reduction is void 
ab initio, i.e., from the time it was effected.  Therefore, 
the veteran is entitled to restoration of a 30 percent rating 
for the service-connected avascular necrosis of the right 
femoral head, status post core decompression disability.

ORDER

Entitlement to restoration of a 30 percent evaluation for 
avascular necrosis of the right femoral head, status post 
core decompression, effective February 1, 2002, is granted, 
subject to governing regulations applicable to the payment of 
monetary benefits.


REMAND

On November 9, 2000 the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of the 
VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
including which evidence, if any, the veteran is expected to 
obtain and submit, and which evidence will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The veteran is also to be advised to send any evidence in his 
possession pertinent to his appeal to the VA.  38 C.F.R. 
§ 3.159 (2004).

The Board notes there is no evidence of record in this case 
that establishes that the appellant has been furnished the 
notice required by VCAA, to include as specified in 
38 U.S.C.A. § 5103(a) and (b), 38 C.F.R. § 3.159, and 
Quartuccio with regard to the issue of entitlement to an 
increased rating for the disability at issue.  The VCAA 
notice letter issued in November 2002 did not refer 
specifically to the increased rating claim for the disability 
at issue.

The record reflects that the veteran has consistently 
complained of experiencing right hip pain in both VA and 
private examination records.  However, the Board observes 
that none of the examiners, including VA examiners in August 
2001 and November 2003, commented on the specific extent of 
additional functional impairment the veteran has due to pain, 
including on use.  

The current law provides that consideration of an increased 
rating based on limitation of motion must include 
consideration of additional functional impairment due to 
pain, including on use and during flare-ups.  See, 38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for the action as 
follows:
		
1.  Issue a VCAA notice letter with 
regard to the increased rating claim for 
the disability at issue, in accordance 
with the decision in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), as 
well as 38 U.S.C.A. 5102, 5103, and 
5103A, 38 C.F.R. § 3.159, and any other 
applicable legal precedent.  
Specifically, the appellant and his 
representative should be informed as to 
the information and evidence necessary to 
substantiate his claim for increased VA 
benefits for avascular necrosis of the 
right femoral head, status post core 
decompression, including which evidence, 
if any, the veteran is expected to obtain 
and submit, and which evidence will be 
obtained by VA.  The veteran should also 
be advised to send any evidence in his 
possession pertinent to his appeal to the 
VA.

2.  The veteran should be afforded a VA 
orthopedic examination by a specialist in 
orthopedics, if available, to determine 
the current nature and extent of his 
service-connected right hip disability.  
The orthopedic examiner should comment on 
any functional impairment due to pain, 
including on use and during flare-ups, 
and describe such in additional degrees 
of limitation of motion, if possible.  
The pathology associated with pain should 
be described.  With respect to the 
subjective complaints of pain, the 
examiner should be requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joint, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected disability and 
the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disability.  All 
necessary tests should be performed.  The 
claims folder should be made available to 
the examiner in conjunction with the 
examination.

3.  Thereafter, the RO should adjudicate 
the veteran's increased rating claim in 
light of the restoration of a 30 percent 
rating in the Board's decision above.  If 
the benefit sought remains unfavorable to 
the veteran, the RO should issue a 
supplemental statement of the case and 
afford the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as warranted.



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).





	                     
______________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


